Citation Nr: 1829296	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  15-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for lichen simplex chronicus.


REPRESENTATION

Appellant represented by:  Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to April 1971.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision.
The Board notes that the appeal had originally included the issue of entitlement to service connection for an acquired psychiatric disorder.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the February 2015 statement of the case.  Instead, he limited his appeal to the issue of entitlement to an increased evaluation for lichen simplex chronicus. See February 2015 VA Form 9.  Therefore, that issue no longer remained in appellate status, and no further consideration is required.

FINDING OF FACT

Prior to the promulgation of a decision, the Board received notification that the Veteran had died in October 2016.

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal for an increased rating for lichen simplex chronicus on the merits has become moot by the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  The Board notes that his wife filed a request for substitution as his surviving spouse in May 2017; however, the RO has not yet issued a decision on that matter, and the Board may not grant such a request in the first instance.  Thus, the Board will refer the substitution request to the RO for adjudication.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


